JUSTICE MANNING specially concurs: While I agree with the result reached here today, I disagree with the majority’s view that it was not error to liken defendant to wolves. The implication in the prosecutor’s argument was that this defendant behaved like a wolf, running in packs. This is no different than directly calling a defendant an animal. Nothwithstanding my disagreement with the majority, I do not view this error, under the facts of this case, to be reversible error since the evidence of defendant’s guilt was substantial. Hence, I agree that affirmance is warranted.